         Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

TIFFANY M. VERGE,
 formerly known as Tiffany M. Pierce,
                                                                                DECISION
                                        Plaintiff,                                and
                        v.                                                       ORDER

ANDREW M. SAUL, 1 Commissioner of                                             19-CV-543F
 Social Security,                                                               (consent)

                           Defendant.
______________________________________

APPEARANCES:                    LAW OFFICES OF KENNETH R. HILLER, PLLC
                                Attorneys for Plaintiff
                                KENNETH R. HILLER, and
                                BRANDI CHRISTINE SMITH, of Counsel
                                6000 North Bailey Avenue
                                Suite 1A
                                Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202
                                              and
                                FRANCIS D. TANKARD, and
                                JENNIFER E. WHELAN
                                Special Assistant United States Attorneys, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                601 East 12th Street
                                Room 965
                                Kansas City, Missouri 64106




1Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 2 of 12




                                           JURISDICTION

        On April 7, 2020, this matter was assigned to the undersigned before whom the

parties to this action consented pursuant to 28 U.S.C. § 636(c) to proceed in

accordance with this court’s June 29, 2018 Standing Order (Dkt. 13). The matter is

presently before the court on motions for judgment on the pleadings filed by Plaintiff on

October 15, 2019 (Dkt. 9), and by Defendant on November 13, 2019 (Dkt. 11).


                                          BACKGROUND

        Plaintiff Tiffany M. Verge (“Plaintiff”), brings this action under Titles II and XVI of

the Social Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial

review of the Commissioner of Social Security’s final decision denying Plaintiff’s

application filed with the Social Security Administration (“SSA”), on May 14, 2015, for

Social Security Supplemental Income (“SSI”) under Title XVI of the Act (“disability

benefits”). Plaintiff alleges she became disabled on May 13, 2014, based on

depression, anxiety, panic attacks – gets dizzy, learning disability diagnosed at age 4,

5th grade reading level - difficulty sounding out words, tumor removal resulting in loss of

tailbone, difficulty standing straight up – leaning forward when standing, unable to lift

more than five pounds, unable to sit or stand for long periods of time, restless leg

syndrome, and asthma. AR2 at 145, 150. Plaintiff’s application initially was denied on

October 14, 2015, AR at 44-51, and at Plaintiff’s timely request, AR at 68-82, on March

8, 2018, a hearing was held via teleconference in Jamestown, New York before

administrative law judge Melissa Lin Jones (“the ALJ”) located in Buffalo, New York. AR



2References to “AR” are to the page of the Administrative Record electronically filed by Defendant on
July 1, 2019 (Dkt. 6).

                                                    2
        Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 3 of 12




at 28-43 (“administrative hearing”). Plaintiff failed to appear and testify at the

administrative hearing but testimony was taken from Plaintiff’s attorney, Kelly Laga

Sciandra, Esq. (“Laga Sciandra”), and vocational expert Carrie E. Anderson (“the VE”).

       On May 7, 2018, the ALJ issued a decision denying Plaintiff’s claim, AR at 12-27

(“ALJ’s Decision”), which Plaintiff timely appealed to the Appeals Council. AR at 7-11.

On March 4, 2019, the Appeals Council denied Plaintiff’s request for review, AR at 1-6,

rendering the ALJ’s Decision the Commissioner’s final decision. On April 26, 2019,

Plaintiff commenced the instant action seeking review of the ALJ’s Decision.

       On October 15, 2019, Plaintiff moved for judgment on the pleadings (Dkt. 9)

(“Plaintiff’s Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 9-1) (“Plaintiff’s Memorandum”). On November 13,

2019, Defendant moved for judgment on the pleadings (Dkt. 11) (“Defendant’s Motion”),

attaching Commissioner’s Brief in Response Pursuant to Local Civil Rule 5.5 for Social

Security Cases (Dkt. 11-1) (“Defendant’s Memorandum”). Filed on December 4, 2019,

was Plaintiff’s Response to the Commissioner’s Brief in Support and in Further Support

for Plaintiff’s Motion for Judgment on the Pleadings (Dkt. 12) (“Plaintiff’s Reply”). Oral

argument was deemed unnecessary.

       Based on the foregoing, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.




                                              3
          Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 4 of 12




                                                  FACTS 3

        Plaintiff Tiffany M. Verge (“Plaintiff” or “Verge”), born July 5, 1991, was 22 years

old as of May 24, 2014, her alleged disability onset date (“DOD”), and 26 years old as of

May 7, 2018, the date of the ALJ’s Decision. AR at 24, 121, 145. Plaintiff attended

special education classes in school, completed high school, and received no specialized

job or vocational training, AR at 151, and previously worked for brief stints as a cook in

various fast food and pizza restaurants. AR at 152. Plaintiff never submitted a function

report detailing her alleged limitations in connection with her disability benefits

application, did not submit to any of the three scheduled psychiatric and internal

medicine consultative examinations despite both Plaintiff and her attorney

representative being provided with proper notice of the scheduled examinations, AR at

48, nor did Plaintiff appear at the April 12, 2018 administrative hearing. AR at 30. As

such, the ALJ relied on the administrative record in posing hypotheticals to the VE

containing the same limitations as reported in the ALJ’s Decision. AR at 37-41.

        Specifically, the hypothetical the ALJ posed to the VE included an individual aged

22 to 26, with a high school education, no past relevant work (“PRW”), with only

nonexertional limitations including being limited to simple, routine tasks, cannot work at

a production rate pace (assembly line pace), and cannot be exposed to fumes, dust,

odors, or other pulmonary irritants. AR at 39. The VE responded such an individual

could work as a dietary aide, order picker, and packer. AR at 39. The ALJ added

further limitations including no working with the general public, occasional interaction

with co-workers or supervisors, with the VE responding such an individual would be


3In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       4
        Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 5 of 12




able to perform the same three jobs earlier identified. AR at 40. In response to the

ALJ’s inquiry, the VE stated the off-task tolerance for all three jobs was 10% of the

workday aside from two regular 15-minute breaks, one in the morning and one in the

afternoon, and a 30-minute lunch break, with absentee tolerance of one day per month.

AR at 39-40.

       In speaking in support of Plaintiff’s disability benefits application, Plaintiff’s

attorney stated she had been unable to contact Plaintiff for more than one month, AR at

32-33, and that telephone calls and letters Laga Sciandra sent to Plaintiff went

unanswered but were not returned by the postal service as undeliverable. Id. at 33.

Laga Sciandra summarized Plaintiff’s claim as a history of “some psychiatric issues”

including post-traumatic stress disorder (“PTSD”), and pain from endometriosis. Id. at

41. Laga Sciandra continued that although the record does not indicate the “full impact”

of Plaintiff’s impairments on Plaintiff’s ability to perform work, “typically” such

impairments can interfere with socializing and concentration which can negatively

impact the ability to maintain competitive employment particularly with regard to

“scheduling and being productive.” AR at 41-42.


                                        DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

                                               5
         Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 6 of 12




determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 4 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.



4 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  6
        Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 7 of 12




1982). The first step is to determine whether the applicant is engaged in substantial

gainful activity during the period for which the benefits are claimed. 20 C.F.R. §§

404.1520(b) and 416.920(b). The second step is whether the applicant has a severe

impairment which significantly limits the physical or mental ability to do basic work

activities, as defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and

416.920(c). Third, if there is an impairment and the impairment, or its equivalent, is

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or

“the Listings”), and meets the duration requirement of at least 12 continuous months,

there is a presumption of inability to perform substantial gainful activity, and the claimant

is deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant work

(“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains capable of

performing PRW, disability benefits will be denied, id., but if the applicant is unable to

perform PRW relevant work, the Commissioner, at the fifth step, must consider whether,

given the applicant’s age, education, and past work experience, the applicant “retains a

residual functional capacity to perform alternative substantial gainful work which exists

in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of



                                              7
        Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 8 of 12




proof is on the applicant for the first four steps, with the Commissioner bearing the

burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4);

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008). All five steps need not be

addressed because if the claimant fails to meet the criteria at either of the first two

steps, the inquiry ceases and the claimant is not eligible for disability benefits, but if the

claimant meets the criteria for the third or fourth step, the inquiry ceases with the

claimant eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

       In the instant case, the ALJ found Plaintiff has not engaged in substantial gainful

activity since May 14, 2015, the date of her disability benefits application, AR at 17, and

suffers from the severe impairments of asthma, depression, anxiety, PTSD, and a

learning disorder, id. at 18, but that Plaintiff does not have an impairment or

combination of impairments meeting or medically equal to the severity of any listed

impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 18-19. Despite her

impairments, the ALJ found Plaintiff retains the RFC to perform a full range of work at all

exertional levels but with nonexertional limitations including simple, routine, repetitive

tasks not performed at a production rate pace, and must avoid exposure to fumes, dust,

odors, or other pulmonary irritants. Id. at 19-23. Plaintiff has no PRW, id. at 23, yet

given Plaintiff’s RFC, age, high school graduate education and ability to communicate in

English, Plaintiff can perform jobs that exist in significant numbers in the national

economy including dietary aide, order picker, and packer. Id. at 23-24. Based on these

findings, ALJ determined Plaintiff is not disabled as defined under the Act. Id. at 24.

       Plaintiff does not contest the ALJ’s findings with regard to the first three steps of

the five-step analysis, but argues that at the fourth step, the ALJ erred in assessing



                                               8
        Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 9 of 12




Plaintiff’s mental residual functional capacity by failing to obtain a mental health

assessment of Plaintiff’s functioning and limitations, relying instead on her own

interpretation of raw medical data in determining Plaintiff’s RFC, which is strictly

prohibited. Plaintiff’s Memorandum at 12-18. In opposition, Defendant argues the

ALJ’s Decision includes a discussion of the records from several treating providers,

establishing the ALJ considered the record as a whole which “shows remarkably

consistent mental functioning throughout the period at issue,” and which does not

establish any gaps in the record such that the ALJ was not required to obtain a mental

health assessment of Plaintiff’s functioning and limitations. Defendant’s Memorandum

at 8-17. In reply, Plaintiff argues that by failing to rely on a medical opinion or useful

assessment of Plaintiff’s mental health functioning and limitations, the ALJ instead

made a common sense judgment of Plaintiff’s RFC which is not permitted. Plaintiff’s

Reply at 1-3. Plaintiff’s argument is without merit because the Plaintiff failed to

cooperate with the disability process by failing attend any of the three scheduled

consultative psychiatric evaluations as well as the three scheduled consultative internal

medicine evaluations despite both Plaintiff and her attorney receiving notices that

complied with the relevant regulations, AR at 48, which Plaintiff does not dispute.

       In particular, a disability benefits claimant is required to cooperate with the

agency’s request for medical evidence regarding the claimant’s asserted disability,

including submitting for medical examinations, 20 C.F.R. § 416.916, and a disability

benefits claimant may be found not disabled where the claimant, without good reason,

fails or refuses to participate in a consultative examination arranged by the SSA to

obtain information needed to determine the claimant’s eligibility for disability benefits.



                                              9
        Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 10 of 12




20 C.F.R. § 416.918(a). “Good reasons” for failing to participate in a scheduled

examination include (1) illness on the date of the scheduled examination; (2) failing to

receive timely notice of the examination; (3) being provided with incorrect or incomplete

information about the time, place, or physician involved with the examination; or (4) a

death or serious illness in the claimant’s immediate family. 20 C.F.R. § 416.918(b).

Objection to the examination by the claimant’s medical source may also excuse the

claimant’s participation. 20 C.F.R. § 416.918(c). Further, upon the claimant’s failure to

attend a consultative examination without establishing the requisite good cause for such

failure, the ALJ must then issue a decision based on the available evidence. See SSA's

Hearing, Appeals, and Litigation Law Manual (“HALLEX”) 5 § I–2–5–24A (Oct. 9, 2015) 6

(citing 20 C.F.R. §§ 416.916, 416.918, and 416.9949(b)(3)(iv)(D)(4)(ii)).

       Here, the ALJ specifically addressed that Plaintiff offers no explanation for

missing all three scheduled appointments for consultative psychiatric examinations as

well as three scheduled appointments for internal medicine examinations. AR at 22.

Although the non-adversarial nature of a disability benefits proceeding places on the

ALJ an affirmative obligation to fully develop the administrative record, Burgess, 537

F.3d at 128, the Defendant is not under any general obligation to offer proof that the

plaintiff is not disabled, Rosa, 168 F.3d at 79 n. 5 (“where there are no obvious gaps in

the administrative record, and where the ALJ already possesses a ‘complete medical

history,’ the ALJ is under no obligation to seek additional information in advance of

rejecting a benefits claim.”), and, as provided for by 20 C.F.R. § 416.918(a), a disability



5 “HALLEX” refers to the Hearings, Appeals and Litigation Law Manual, an internal manual used by the
Social Security Administration. See 1993 WL 643036 (Last Update May 1, 2017).
6
  Available at http://www.socialsecurity.gov/OP_Home/hallex/I–02/I–2–5–24.html.

                                                  10
        Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 11 of 12




benefits claimant’s failure to provide good reason for failing or refusing to participate in a

consultative examination may result in a determination the claimant is not disabled.

Accordingly, the ALJ did not err in assessing Plaintiff’s mental RFC without obtaining a

mental health assessment of Plaintiff’s functioning and limitations, but was permitted to

rely on the evidence in the record in making such assessment.

       Toward that end, substantial evidence in the record supports the ALJ’s

determination that Plaintiff is not disabled including that the record establishes Plaintiff

received only sporadic mental health treatment with mild to moderate clinical findings.

See, e.g., AR at 199-20 (June 29, 2015 office treatment note reporting Plaintiff with

history of anxiety and depression, but that Plaintiff was off psychiatric medications

because she was pregnant, yet reported improved mood and denied anxiety,

depression, mental illness, suicidal or homicidal thoughts and stress); 438 (April 1, 2016

treatment note reporting Plaintiff “denies psychiatric symptoms” and depression); and

472-74 (May 13, 2016 Individual Progress Note detailing psychiatric assessment by

mental health provider Rose Ann R. Flick, APPMHNP-BC diagnosing Plaintiff with

“major depression, recurrent, mild by history”). The ALJ thus did not err in assessing

Plaintiff’s mental RFC without obtaining a medical assessment of Plaintiff’s functional

limitations, but was permitted to rely on the evidence in the record in making such

assessment for which a review of the record establishes is supported by substantial

evidence.




                                              11
       Case 1:19-cv-00543-LGF Document 14 Filed 09/15/20 Page 12 of 12




                                    CONCLUSION

      Based on the foregoing, Plaintiff’s Motion (Dkt. 9) is DENIED; Defendant’s Motion

(Dkt. 11) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.


                                             /s/ Leslie G. Foschio
                                  ______________________________________
                                             LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE

DATED:       September 15th, 2020
             Buffalo, New York




                                           12
